DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20, and 22-26 are currently pending.
Claims 1-9 have been previously withdrawn.
Claim 21 has been canceled.
Claims 10, and 20 have been amended.

Status of Rejections Pending since the Office Action of 24 July 2020
All the rejections from the previous Office Action are withdrawn in view of Applicant’s amendment. However, new ground(s) of rejection is presented as necessitated by Applicant’s amendment.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO 2015/073415 A1 (already on the record), see equivalent U.S. Publication No. 20160268963 in view of Wattman et al., U.S. Publication No. 2009/0242015 A1 as evidenced provided by Rohrig et al., U.S. Publication No. 2005/0172995 A1.
Regarding claim 10, Tsai discloses a solar module reel in Figures 8 and 9 comprising: 
a photovoltaic module sheet (800/900) ([48]-[51]) comprising:
	a layer of a plurality of photovoltaic devices (806A-C) ([50]);
bussing (interconnection wiring, [34]-[36] and [50]) for the photovoltaic devices (806A-C) (Figures 3B and 8); and
	top and bottom layers of encapsulation (back pressure-sensitive tape, [48] and front optically transparent adhesive [28], [33], [40]); and  
	a reel (core 902) (Figure 9 and [51]-[54]);
	wherein the photovoltaic module sheet (900) is wound around the reel (902) (Figure 9 and [51]-[54]).
Tsai teaches that the photoactive material of the solar cells can be formed of various materials [0027] but does not specifically teach that each of the plurality of photovoltaic devices comprising crystalline silicon solar cells, wherein a plurality of jumpers around a first photovoltaic device comprising a cracked crystalline silicon solar cell, wherein the jumpers electrically connect a first adjacent photovoltaic device on a first side of the cracked crystalline silicon solar cell to a second adjacent photovoltaic device on a second side of the cracked crystalline silicon solar cell.
However, Wattman teaches a photovoltaic system (Fig.3 and Fig.7) comprising a plurality of photovoltaic devices (762, 760, 764; Fig.7 or 300; Fig.3), each of the plurality of photovoltaic devices comprising crystalline silicon solar cells [0041-0042]. Wattman teaches a plurality of connectors (312 and 314; Fig.3 and see annotated drawing below), corresponding to the claimed “a plurality of jumpers”,  around a first photovoltaic device (300; Fig.3 or 760; Fig.7), wherein the connectors electrically connect a first adjacent photovoltaic device (760; Fig.7) on a first side of the first photovoltaic device (760) to a second adjacent photovoltaic device (764; Fig.7). Wattman specifically teaches that if the efficiency of the photovoltaic device is diminished, for example by transitory shading, photovoltaic failure, or some 

    PNG
    media_image1.png
    350
    673
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the photovoltaic devices of Wattman for the photovoltaic devices of Tsai, so that if the efficiency of the photovoltaic device is diminished, for example by transitory shading, photovoltaic failure, or some other fault, current passes through the bypass diode (330; Fig.3) thereby maintaining electrical flow through the system as taught by Wattman [0041]. In addition, simple substitution of one known element for another to obtain predictable results, in the instant case photovoltaic devices to generate electrical energy, supports prima facie obviousness determination (MPEP 2143, Part I, B).
Modified Tsai does not explicitly mention “cracks” as the cause of diminished efficiency or photovoltaic failure. However, Rohrig teaches that the current-voltage performance curve of individual solar cells connected in a system deviates from maximum power point (MPP) due to technical defects such as hairline cracks resulting from mechanical or thermal load [0056].
 Regarding claim 11, modified Tsai teaches that the photovoltaic module sheet comprises a metal back sheet (Wattman: [0043]) and a front sheet formed of glass (Wattman: [0043]).
Regarding claim 12, Tsai discloses all of the claim limitations as set forth above. Modified Tsai additionally discloses that the bussing comprises a plurality of in-laminate diodes (Tsai:[24], [42]-[44], [55] or (330; Fig.3 or Fig.7 of Wattman).
Regarding claim 14, modified Tsai teaches that wherein at least one of the top and bottom layers of encapsulation is formed of thermoplastic polyurethane (Wattman: [0044]).
Regarding claim 15, Tsai discloses all of the claim limitations as set forth above. Tsai additionally discloses one or more of: a DC optimizer, a battery (606), and an inverter, integrated with the reel ([43]). 

Regarding claim 16, Tsai discloses all of the claim limitations as set forth above. Tsai additionally discloses a plurality of strips extending along the photovoltaic module sheet, wherein the strips are configured to prevent the photovoltaic module sheet from bending by more than a minimum bend radius (Figure 2B and [32], substrates 206 necessarily prevent the photovoltaic module sheet from bending by more than a minimum bend radius as a result of their thickness and material). In addition, the limitation of “wherein the strips are configured to prevent the photovoltaic module sheet from bending by more than a minimum bend radius” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 18, modified Tsai discloses all of the claim limitations as set forth above. Tsai additionally discloses the photovoltaic devices comprise a strip of shingled solar cells, a plurality of interdigitated back contact (IBC) solar cells, or a plurality of front contact solar cells (Figure 3B, [34]-[36], the cells have front contacts and read on front contact solar cells).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO 2015/073415 A1 (already on the record), see equivalent U.S. Publication No. 20160268963 in view of Wattman et al., U.S. Publication No. 2009/0242015 A1 as evidenced provided by Rohrig et al., U.S. Publication No. 2005/0172995 A1 as applied to claim 10 above, and further in view of Nath et al. (US 2001/0054262).

Regarding claim 13, modified Tsai discloses all of the claim limitations as set forth above. Tsai does not disclose at least one of the top and bottom layers of encapsulation is formed of fiberglass-reinforced composite.
Nath discloses a photovoltaic module in Figure 2 comprising top (32) and bottom (34) layers of encapsulation ([24]), wherein at least one of the top and bottom layers of encapsulation is formed of fiberglass-reinforced composite ([24]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form at least one of the top and bottom layers of encapsulation in the device of Tsai of fiberglass-reinforced composite, as taught by Nath, because the fiberglass incorporated into the body of the encapsulant increases the durability and cut resistance (Nath, [24]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO 2015/073415 A1 (already on the record), see equivalent U.S. Publication No. 20160268963 in view of Wattman et al., U.S. Publication No. 2009/0242015 A1 as evidenced provided by Rohrig et al., U.S. Publication No. 2005/0172995 A1 as applied to claim 10 above, and further in view of Tsuzuki et al. (US 2010/0000603).

Regarding claim 17, modified Tsai discloses all of the claim limitations as set forth above. Tsai does not disclose that the photovoltaic module sheet comprises a backsheet pattered with holes that mirror outlets of the bussing.
Tsuzuki discloses a photovoltaic module sheet in Figure 7 comprising a backsheet (10) pattered with holes that mirror outlets of a bussing ([184], [262]-[263]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a backsheet patterned with holes that mirror outlets of the bussing to the device of  modified Tsai, as taught by Tsuzuki, because the backsheet provides support and protection for the photovoltaic module and the holes allow access to the bussing for electrical connection to the module (Tsuzuki, [184] and [263]). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO 2015/073415 A1 (already on the record), see equivalent U.S. Publication No. 20160268963 in view of Wattman et al., U.S. Publication No. 2009/0242015 A1 as evidenced provided by Rohrig et al., U.S. Publication No. 2005/0172995 A1 as applied to claim 10 above, and further in view of Nocito et al. (US 2010/0051100).
Regarding claim 19, modified Tsai discloses all of the claim limitations as set forth above. Tsai does not disclose an additional photovoltaic module sheet wound around the reel and arranged approximately side by side with the photovoltaic module sheet.
Nocito discloses multiple photovoltaic devices (2, 3, 4) wound around a reel (receiving tube 20) and arranged approximately side by side (Figures 1 and 4, [44] and [55]-[56]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an additional photovoltaic module sheet wound around the reel and arranged approximately side by side with the photovoltaic module sheet, as taught by Nocito, because it would require a mere duplication of parts. Mere duplication of parts has no patentable significance unless a .  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Claims 20, and 22-26 is rejected under 35 U.S.C. 103 as being unpatentable over Morad, U.S. Publication NO. 2015/0349703 A1 in view of Tsai et al. (WO 2015/073415 A1, see equivalent US 2016/0268963 for mapping) and Wattman et al., U.S. Publication No. 2009/0242015 A1.

Regarding claim 20, Morad teach a solar module arranged in a shingled manner (abstract) comprising a photovoltaic module sheet (Fig.1 and Fig.2A) comprising a layer of a plurality of crackable crystalline silicon solar cell strips ([0097] and [0111]) such that adjacent edges of adjacent ones of the crackable crystalline silicon solar cells strips overlap (Fig.1) and top and bottom layers of encapsulation (410; Fig.8).
Morad does not explicitly disclose a reel, wherein the photovoltaic module sheet is wound around the reel.

	Tsai discloses a solar module reel in Figures 8 and 9 comprising: 
a photovoltaic module sheet (800/900) ([48]-[51]) comprising:
	a layer of a plurality of photovoltaic devices (806A-C) ([50]);
	one or more jumpers (810A, 810B) bypassing one or more of the photovoltaic devices (806A-C) ([50]);
	bussing (interconnection wiring, [34]-[36] and [50]) for the photovoltaic devices (806A-C) (Figures 3B and 8); and
	top bottom layers of encapsulation (back pressure-sensitive tape, [48] and front optically transparent adhesive [28], [33], [40]); and  

	wherein the photovoltaic module sheet (900) is wound around the reel (902) (Figure 9 and [51]-[54]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a reel, wherein the photovoltaic module sheet of Morad is wound around the reel, as taught by Tsai, because the reel provides support for the module during transport and facilitates easier and faster packaging and handling (Tsai, [49], [51]-[54]).
Modified Morad does not specifically teach a plurality of jumpers around a first photovoltaic device of a first crackable crystalline silicon solar cell strip, the first photovoltaic device comprising a cracked crystalline silicon solar cell,  wherein the jumpers electrically connect a first adjacent photovoltaic device on a first side of the cracked crystalline silicon solar cell to a second adjacent photovoltaic device on a second side of the cracked crystalline silicon solar cell.
However, Wattman teaches a photovoltaic system (Fig.3 and Fig.7) comprising a plurality of photovoltaic devices (762, 760, 764; Fig.7 or 300; Fig.3), each of the plurality of photovoltaic devices comprising crystalline silicon solar cells [0041-0042]. Wattman teaches a plurality of connectors (312 and 314; Fig.3 and see annotated drawing below), corresponding to the claimed “a plurality of jumpers”,  around a first photovoltaic device (300; Fig.3 or 760; Fig.7), wherein the connectors electrically connect a first adjacent photovoltaic device (760; Fig.7) on a first side of the first photovoltaic device (760) to a second adjacent photovoltaic device (764; Fig.7). Wattman specifically teaches that if the efficiency of the photovoltaic device is diminished, for example by transitory shading, photovoltaic failure, or some other fault, current passes through the bypass diode (330; Fig.3) thereby maintaining electrical flow through the system [0041].

    PNG
    media_image1.png
    350
    673
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the photovoltaic devices of Wattman for the photovoltaic devices of modified Morad, so that if the efficiency of the photovoltaic device is diminished, for example by transitory shading, photovoltaic failure, or some other fault (such as the present of cracks in the Morad’s cells), current passes through the bypass diode (330; Fig.3) thereby maintaining electrical flow through the system as taught by Wattman [0041]. In addition, simple substitution of one known element for another to obtain predictable results, in the instant case photovoltaic devices to generate electrical energy, supports prima facie obviousness determination (MPEP 2143, Part I, B).

Regarding claim 22, modified Morad teaches that the photovoltaic module comprising a bussing ribbon (15; Fig.2A).
Regarding claim 23, modified Morad teaches that the bussing 15 comprising a plurality of in-laminate diodes (40) (Fig.2A). Note that Fig.2A shows only a single solar cell, while the module comprising a plurality of solar cells each including a bussing and a diode.
Regarding claim 24, modified Morad teaches one or more bussing ribbon 400 (Fig.6 of Morad) includes a return line connecting module level electronics [0189-0190].
Regarding claim 25, modified Morad teaches that the photovoltaic module sheet comprises a mechanical separation point (the gap between adjacent modules 100; Fig.6) to provide a customized voltage length.
Regarding claim 26, modified Morad teaches that the customized voltage length comprises N>25 solar cell strips [0172], with no single solar cell strip in the group of <N individually connected in parallel with a bypass diode [0172].

Response to Arguments
Applicant’s argument filed on 10/26/2020 are deemed moot in view of the new ground(s) of rejection as set forth above, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e. by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726